[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              September 7, 2007
                              No. 06-15602                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 97-00332-CR-KMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANTONIO CRUZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (September 7, 2007)


Before TJOFLAT, BLACK and HULL, Circuit Judges.

PER CURIAM:

     Anotnio Cruz appeals his sentence of 6 months’ imprisonment and 35
months of supervised release imposed by the district court following his third

revocation of supervised release, pursuant to 18 U.S.C. § 3583 (1997). Cruz

asserts the district court erred by sentencing him to additional imprisonment and

supervised release because he already had served the three-year statutory

maximum term of imprisonment under § 3583(e)(3).

      We review de novo the legality of a sentence, including a sentence imposed

pursuant to revocation of a term of supervised release. United States v. Mitsven,

452 F.3d 1264, 1265-66 (11th Cir.), cert. denied, 127 S. Ct. 663 (2006). Because

Cruz committed the underlying offense of conviction (a Class B felony) in 1997,

the 1997 version of 18 U.S.C. § 3583 applies. United States v. Williams, 425 F.3d

987, 988 n.1 (11th Cir. 2005).

      Section 3583 empowers a sentencing court to include a term of supervised

release as part of a sentence. 18 U.S.C. § 3583(a) (1997). If a defendant violates

the conditions of his supervised release, § 3583(e)(3) permits a district court to:

      revoke [the] term of supervised release, and require the defendant to
      serve in prison all or part of the term of supervised release authorized
      by statute for the offense that resulted in such term of supervised
      release without credit for time previously served on postrelease
      supervision, if the court . . . finds by a preponderance of the evidence
      that the defendant violated a condition of supervised release, except
      that a defendant whose term is revoked under this paragraph may not
      be required to serve . . . more than 3 years in prison if such offense is
      a Class B felony . . . .



                                           2
18 U.S.C. § 3583(e)(3) (1997). The three-year statutory maximum in this section

applies to the aggregate of all prison sentences imposed on multiple revocations of

supervised release. Williams, 425 F.3d at 989 (construing the same version of

§ 3583(e)(3)). Thus, although the district court can revoke supervised release any

number of times, it may not impose a sentence of imprisonment following any

revocation that, when added with all previous sentences of imprisonment following

revocation, would exceed the maximum provided under § 3583(e)(3). See id.

      Additionally, when the district court revokes a term of supervised release,

and imposes a term of imprisonment that is less than the maximum permitted under

§ 3583(e), the district court may:

      include a requirement that the defendant be placed on a term of
      supervised release after imprisonment. The length of such a term of
      supervised release shall not exceed the term of supervised release
      authorized by statute for the offense that resulted in the original term
      of supervised release, less any term of imprisonment that was imposed
      upon revocation of supervised release.

18 U.S.C. § 3583(h) (1997). For a Class B felony, the statutory maximum term of

supervised release is “not more than five years,” unless otherwise provided. 18

U.S.C. § 3583(b)(1) (1997).

      The district court did not err in imposing a term of 6 months’ imprisonment

and 35 months of supervised release following Cruz’s third revocation of

supervised release. The 6-month imprisonment term, when added to Cruz’s

                                         3
previous sentences of imprisonment following revocation, does not exceed the 3-

year maximum provided under § 3583(e)(3) for a Class B felony. Additionally, the

35-month supervised release term does not exceed the 5-year maximum provided

under § 3583(b)(1), less “any term of imprisonment . . . imposed [on Cruz] upon

revocation of supervised release.” 18 U.S.C. § 3583(h) (1997). We therefore

affirm the district court’s sentence.

      AFFIRMED.




                                        4